[gc230qyw0jqs000001.jpg]

WW International, Inc.

675 Sixth Avenue, 6th Floor

New York, NY 10010

 

 

 

 

 



EXHIBIT 10.1

July 30, 2020

 

VIA E-MAIL

Amy O’Keefe

[REDACTED]

 

Dear Amy,

 

I am pleased to confirm our offer of employment to you for the position of Chief
Financial Officer of WW International, Inc. (the “Company”).

 

The details of your initial compensation and benefits are set forth below:

 

1.

Title.  Your title shall be Chief Financial Officer, reporting to Mindy
Grossman, President and Chief Executive Officer of the Company.

2.

Hire Date.  October 1, 2020

3.

Work Location.  675 Avenue of the Americas, 6th Floor, New York, NY 10010 (but
potentially remote until further notice)

4.

Base Salary.  You will receive an annualized base salary of $530,000.00 gross,
less all lawful withholdings and deductions, to be paid bi-weekly, every other
Thursday. This shall be an exempt position, and you will therefore not be
eligible for overtime.

5.

Sign-On Bonus.  You shall be eligible to receive a Sign-On Bonus in the amount
of $200,000 to be paid within 30 days after your Hire Date.  The payment of this
Sign-On Bonus is expressly conditioned on your being continually and actively
employed by the Company at the time the Sign-On Bonus is due to be paid, and
shall be subject to all lawful withholdings and deductions.  If you voluntarily
resign, or are terminated for Cause, within one (1) year of your Hire Date, you
shall be required to repay the Sign-On Bonus in full.  For purposes of this
offer letter, “Cause” shall be the definition used in the Company’s formal
stock-based incentive compensation plan documents.  

6.

Annual Performance Bonus.  You will be eligible to earn an annual bonus in
accordance with the terms and conditions of the Company’s bonus plan.  Under the
current plan, the bonus target for this position will be 65% of your Base Salary
(100% of which shall be based on the Company’s overall performance), which can
be over- or underachieved depending on performance.  For bonus year 2020, you
shall be eligible for a pro-rated bonus based on your Hire Date, provided you
remain employed by the Company at the time of payment in March 2021.  In order
to be eligible to earn any bonus, you must be an active employee on the date of
payment.

[gc230qyw0jqs000002.jpg]

--------------------------------------------------------------------------------

[gc230qyw0jqs000001.jpg]

WW International, Inc.

675 Sixth Avenue, 6th Floor

New York, NY 10010

 

 

 

 

 



7.

Annual Equity Program.  You will be eligible to participate in the Company’s
annual stock- based incentive compensation program, in accordance with the terms
and conditions of such program, as amended from time to time.  Your position
will have a target aggregate grant amount value of 130% of your Base Salary
(allocated and subject to such terms as determined by the Company’s Compensation
Committee in its sole discretion).  All annual equity awards are subject to your
continued employment with the Company, and shall be governed by the Company’s
stock-based incentive compensation plan documents and relevant agreements, as
well as any additional terms and conditions as determined by the Compensation
Committee at its sole discretion.  You shall be eligible to receive the full
amount of your annual target equity award in 2020, which will be granted on or
about the 15th of the month following your Hire Date, subject to your continued
employment with the Company at the time of the grant.  To determine the number
of shares and/or stock options granted pursuant to this award, the Company shall
use the closing stock price seven (7) days before the grant date. This award, as
with all other annual equity awards, shall be subject to the terms and
conditions of the Company’s stock-based incentive compensation plan, as well as
any additional terms and conditions as determined by the Company’s Compensation
Committee at its sole discretion.  The Company’s stock-based incentive
compensation program may be modified or terminated at any time.

8.

Continuity Agreement.  Subject to the approval of the Company’s Board of
Directors, you will be eligible to enter into a continuity agreement (the
“Continuity Agreement”) with the Company, which shall remain in effect for as
long as you remain in your role as Chief Financial Officer.  For the avoidance
of doubt, in no event shall your Continuity Agreement be deemed a benefit plan.
You hereby agree that any consideration payable to you, or obligation to provide
benefits to you, pursuant to the Continuity Agreement shall be offset in full by
any amounts payable or benefits provided to you pursuant to either: (a) this
offer letter (including but not limited to the Severance Pay and COBRA Coverage
referenced in Section 9 below); (b) any other agreement between you and the
Company providing for the same or similar type of benefits set forth in the
Continuity Agreement; (c) any plan, program or arrangement of the Company
providing the same or similar type of benefits set forth in the Continuity
Agreement; or (d) any statute, regulation or local law in any applicable
jurisdiction (collectively, the “Other Arrangements”). Any payment or benefit
paid or provided to you pursuant to any Other Arrangement shall offset, and be
counted against, any payment or benefit to be provided under the Continuity
Agreement.  Any payments or benefits paid under the Continuity Agreement shall
supersede and negate any obligations under any Other Arrangement, which will be
deemed to have been satisfied in full by the payments and/or benefits provided
under the Continuity Agreement.

9.

Severance. Subject to the terms and conditions set forth below, in the event the
Company terminates your employment for reasons other than for Cause, and
provided you execute a general release of all potential claims in a form
acceptable to the Company, the Company shall: (a) continue to pay you twelve
(12) months of your base salary at the time of your termination via salary
continuation (“Severance Pay”); and (b) pay for the employer contribution
portion of your continued health coverage under the Company-sponsored health
plans pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
for twelve (12) months following your date of termination (“COBRA Coverage”),
provided you

[gc230qyw0jqs000002.jpg]

--------------------------------------------------------------------------------

[gc230qyw0jqs000001.jpg]

WW International, Inc.

675 Sixth Avenue, 6th Floor

New York, NY 10010

 

 

 

 

 



elect to receive such coverage and comply with all of your obligations in
connection with same.  However, in the event you obtain subsequent employment at
any point during the twelve (12) month period when you are receiving the
Severance Pay and/or COBRA Coverage benefits (the “Severance Benefit Period”),
your bi-weekly Severance Pay payments shall be reduced by the amount of your
bi-weekly salary earnings in your new employment for the remainder of the
Severance Benefit Period, or eliminated altogether if you obtain a subsequent
position with the same or higher base salary rate than your salary rate at the
Company as of your termination date.  Similarly, your eligibility to receive
COBRA Coverage during the Severance Benefit Period shall cease effective the
first month of eligibility in your new employer’s health insurance plan.  To
enforce and comply with the terms of this provision, you agree to provide the
Company with immediate written notice of any subsequent employment you receive
during the Severance Benefit Period, including your date of hire, salary, and
benefits eligibility.   For purposes of this offer letter, “Cause” shall be the
definition used in the Company’s formal stock-based incentive compensation plan
documents.  

10.

Paid Time Off Policy.   You will be entitled to a total of 25 days of Paid Time
Off per year (pro-rated for 2020) and Company holidays (subject to local
practices).

11.

Health Care, Dental and Vision Plan.  Coverage is available under the current
plan in accordance with the terms of the official plan documents. Coverage is
effective from your Hire Date.

12.

WW Savings Plan.  You will be eligible to participate in the WW Savings Plan in
accordance with the terms of the official plan documents.

13.

WW Executive Profit Sharing Plan.  You will be eligible to participate in the
Non-Qualified Defined Contribution plan, per Company policy, in accordance with
the terms of the official plan documents.

14.

Life Insurance.   You will be eligible for life insurance in accordance with the
Company’s policies and official plan documents.  Currently, you will be eligible
for life insurance at two times your annual salary, up to a maximum of
$1,000,000, plus optional coverage available at your expense.

15.

Wellbeing Allowance.  You will be reimbursed up to $1,000.00 towards approved
wellbeing expenses. You will be eligible for this allowance three months after
your Hire Date, and on an annual basis thereafter.

16.

Noncompetition, Assignment of Work Product, and Confidentiality Agreement.   You
will be required to sign the Company’s standard Noncompetition, Assignment of
Work Product and Confidentiality Agreement (“Noncompetition Agreement”), which
will be provided under separate cover, as a condition of this employment offer
and the effectiveness of this offer letter.




[gc230qyw0jqs000002.jpg]

--------------------------------------------------------------------------------

[gc230qyw0jqs000001.jpg]

WW International, Inc.

675 Sixth Avenue, 6th Floor

New York, NY 10010

 

 

 

 

 



17.

Arbitration Agreement.  You will be required to sign the Company’s standard
Arbitration Agreement, which will be provided under separate cover, as a
condition of this employment offer and the effectiveness of this offer letter,
subject to any modifications mutually agreed upon by the parties.

18.

“At-Will” Employment.  You understand and agree that your employment with the
Company shall be “at will” at all times.  This means that either you or the
Company may terminate your employment relationship at any time for any reason,
with or without notice. Nothing stated in this offer letter shall be construed
to guarantee your employment with the Company for any specific period of time.

19.

Governing Law.   This offer letter shall be governed by, and conformed in
accordance with, the laws of the State of New York without regard to its
conflict or choice of law provisions.  

20.

Entire Agreement.  This offer letter, along with the above-referenced
Noncompetition Agreement and Arbitration Agreement which are hereby incorporated
by reference, shall supersede all prior agreements between you and the
Company.  To the extent the terms of this offer letter differ in any way from
any such prior agreement, the terms of this offer letter shall control.  By
signing this offer letter, you agree that you are not relying upon any promises,
representations, negotiations or discussions except as specifically set forth in
this offer letter.  

Please note that this offer of employment is contingent upon: (1) the
satisfactory results of your reference and/or background checks, and (2) your
execution of the Non-Competition Agreement and Arbitration Agreement, as
referenced above.  You will receive a separate email regarding instructions for
the completion of the background check process.

 

To indicate your acceptance of this offer letter, please sign and date in the
space indicated below, and return to Kim.Seymour@ww.com within one week of the
date of this letter.

 

Sincerely,

 

/s/ Kim Seymour

 

Kim Seymour

Chief People Officer

WW International, Inc.

 

 

I understand and agree to the terms and conditions set forth above.

 

 

/s/ Amy O’Keefe           30 July 2020

Amy O’KeefeDate

[gc230qyw0jqs000002.jpg]